Citation Nr: 1633210	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-11 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the Veteran has basic eligibility for educational assistance pursuant to Chapter 33, Title 38 of the United States Code (the post-9/11 G.I. Bill).
 
2.  Entitlement to service connection for a right hip strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from March 2007 through January 2010.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from decisions issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and in January 2011 by the RO in Atlanta, Georgia.  In the September 2010 rating decision, the St. Petersburg RO denied service connection for a right hip strain.  In the January 2011 decision, the Atlanta RO denied the Veteran's claim of entitlement to educational assistance pursuant to the post-9/11 G.I. Bill. 

In October 2012, October 2014, and September 2015, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's September 2015 remand directives.

Specifically, with regard to the issue of basic eligibility for educational assistance, the Board remanded the matter because there was not substantial compliance with a prior Board remand.  That earlier remand had directed the RO to readjudicate the issue, and if adverse to the Veteran, provide him with a SSOC as to that issue.  Upon remand from the Board's September 2015 decision, an SSOC was not issued and no further action was taken on the issue.  Thus, there was not substantial compliance with the Board's September 2015 remand.  

With regard to the issue of entitlement to service connection for a right hip strain, the Board remanded the matter for issuance of a statement of the case (SOC) to the Veteran's correct mailing address.  It was explained that a prior SOC had been mailed to an incorrect mailing address at "Lot 97" instead of the correct "Lot 93."  The Board went on to explain that due to the apparent misunderstanding regarding his mailing address, the Veteran had not yet received an SOC addressing the issue of his entitlement to service connection for a right hip strain.  As a result, he had not had the opportunity to perfect his appeal as to that issue, which was the reason the Board remanded the matter pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Upon remand from the Board in September 2015, an SOC was not sent to the Veteran's correct mailing address (or otherwise).  No action was taken on the claim.  Upon return to the Board, the Board contacted the Veteran's representative to attempt to clarify his current mailing address.  The representative responded that after many attempts, the Veteran's mailing address could not be verified.  Thus, at present, the prior address at "Lot 93" remains his last known mailing address.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of the character of the Veteran's discharge from service for the period from March 6, 2007 through January 14, 2010.  The Veteran must be notified of this decision at his current mailing address and apprised of the procedural and appellate rights in the event that the adjudication is unfavorable and he elects to appeal.

2.  The Veteran's claim for service connection for a right hip strain should be readjudicated by the AOJ.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC as to that issue at his current mailing address, and be given an opportunity to respond. 

The Veteran is to be advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  

3.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue of the Veteran's entitlement to service connection for a right hip strain should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




